Exhibit 10.12

NOTICE OF AWARD CERTIFICATE

PRESIDIO, INC.

STOCK OPTION AWARD

(IPO GRANT)

This certifies that the Participant:

has been granted the nonqualified stock options described in this Notice of
Award Certificate to purchase Shares in accordance with the vesting schedule
indicated below (subject to the Participant’s continued service through each
applicable vesting date set forth below, and subject to the further terms of the
Award Certificate attached to this Notice of Award Certificate and the Presidio,
Inc. 2017 Long-Term Incentive Plan):

 

Total Number of Shares subject to Option:

   [    ]

Exercise Price per Share subject to Option:

   $[    ]

Grant Date of Option:

   [    ], 2017

 

Vesting Schedule

Percentage of Total Shares
Subject to Option

  

Vesting Date

One-third    [    ], 20XX One-third    [    ], 20XX One-third    [    ], 20XX

Please read and acknowledge the terms and conditions of this Award through the
E*TRADE portal.

 

PRESIDIO, INC. By:       Name:   Title:



--------------------------------------------------------------------------------

PRESIDIO, INC.

2017 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD CERTIFICATE

THIS NONQUALIFIED STOCK OPTION AWARD CERTIFICATE (this “Award Certificate”), is
entered into effective as of the Grant Date set forth on the Notice to which
this Award Certificate is attached (the “Notice”), by and between Presidio,
Inc., a Delaware corporation (the “Company”), and the individual identified on
the Notice (the “Participant”). Capitalized terms used herein without definition
shall have the meanings ascribed to such terms in the Presidio, Inc.
2017 Long-Term Incentive Plan (the “Plan”).

WHEREAS, the Company has adopted the Plan to provide additional incentive to
certain employees, officers, consultants, and directors of the Company and its
Subsidiaries; and

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant an option to the Participant as provided herein.

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant of Option; Exercise Price of the Option.

(a) The Company hereby grants to the Participant the right and option (the
“Option”) to purchase all or any part of the number of whole Shares set forth on
the Notice, subject to, and in accordance with, the terms and conditions set
forth in this Award Certificate and the Plan (including, without limitation,
Sections 3(c) and 9 of the Plan).

(b) The price at which the Participant shall be entitled to purchase Shares upon
the exercise of the Option, to the extent vested and exercisable, shall be the
exercise price per Share set forth on the Notice.

(c) The Option is not intended to qualify as an “incentive stock option” within
the meaning of Section 422 of the Code.

(d) This Award Certificate shall be construed in accordance and consistent with,
and subject to, the Plan (which is incorporated herein by reference). The
Participant hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

2. Vesting of the Option.

(a) Subject to the terms and conditions of this Award Certificate and the Plan,
the Option shall become vested and exercisable in accordance with the vesting
schedule set forth on the Notice. Any fractional shares that would otherwise
become vested on a relevant vesting date hereunder shall accrue and vest on the
final vesting date set forth on the Notice (subject to the terms and conditions
of this Award Certificate and the Plan).

 

-2-



--------------------------------------------------------------------------------

3. Exercisability.

(a) The Option granted hereunder shall expire 10 years following the Grant Date
(the “Option Term”) unless earlier terminated in accordance with the terms of
this Award Certificate.

(b) Except as otherwise provided in Section 4, any unvested portion of the
Option shall be cancelled for no consideration at the time of the Participant’s
Termination of Employment for any reason.

(c) Upon the Participant’s Termination of Employment by the Company for Cause,
the Option shall immediately terminate, whether or not the Option is then vested
and exercisable.

(d) To the extent that any portion of the Option was vested and exercisable at
the time of the Participant’s Termination of Employment (including any portion
of the Option that vests as a result of such Termination of Employment in
accordance with the terms of this Award Certificate), such vested portion of the
Option shall remain exercisable for the following post-termination periods:

(i) Upon a Termination of Employment due to the Participant’s death or
Disability, the earlier of (A) one year following such Termination of Employment
and (B) the expiration of the Option Term.

(ii) Upon the Participant’s Termination of Employment for any reason other than
by the Company with Cause or due to the Participant’s death or Disability, the
earlier of (A) 90 days following such Termination of Employment and (B) the
expiration of the Option Term.

4. Change in Control.

(a) If, in connection with a Change in Control, a Replacement Award (as defined
below) is not provided to the Participant, then the Option shall vest in full
immediately as of immediately prior to such Change in Control.

(b) If, in connection with a Change in Control, a Replacement Award is provided
to the Participant but the Participant experiences a Qualifying Termination
(defined below) on or following the date of the Change in Control and prior to
the second anniversary of the date of the Change in Control, then such
Replacement Award shall vest in full (and if such Replacement Award is an
Option, shall remain exercisable in accordance with Section 3).

(c) For purposes of this Award Certificate, the term “Replacement Award” means
an award issued to a Participant that (i) is of the same type as the Award the
Participant held immediately prior to the Change in Control that is being
replaced; (ii) relates to securities of the Company or the entity surviving,
directly or indirectly, the Company following a Change in Control that are
publicly traded and listed on a stock exchange in the United States of America;
(iii) is equal in value to the value of the Option that is being replaced as of
the date of the Change in Control, as determined in the sole discretion of the
Committee; and (iv) contains terms and conditions that are not less favorable to
the Participant than the terms and conditions of the Option that is being
replaced (including vesting provisions and the provisions that would apply

 

-3-



--------------------------------------------------------------------------------

in the event of a subsequent change in control) as of the date of the Change in
Control. Without limiting the generality of the foregoing, a Replacement Award
may take the form of a continuation of the Option that is being replaced if the
requirements of the previous sentence are satisfied. The determination of
whether an award satisfies the requirements for being a Replacement Award shall
be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion.

(d) For purposes of this Award Certificate, the term “Qualifying Termination”
means the Participant’s Termination of Employment (i) by the Company (or its
applicable Subsidiary) without Cause or (ii) due to the Participant’s death or
Disability.

5. Manner of Exercise and Payment.

(a) Subject to the terms and conditions of this Award Certificate and the Plan,
the Option may be exercised through the procedures set forth on the E*TRADE
portal or in any other manner determined by the Committee in its sole
discretion, all of which shall be in accordance with the procedures, set forth
in Section 5(i) of the Plan.

(b) The Participant shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to any Shares subject to the Option until
the Option shall have been exercised pursuant to the terms of this Award
Certificate and the Participant shall have paid the full exercise price for the
number of Shares in respect of which the Option was exercised and made
arrangements acceptable to the Company for the payment of all applicable
withholding taxes.

 

-4-



--------------------------------------------------------------------------------

6. Non-Transferability of Option. The Option is non-transferable except to the
extent provided in Section 5(k) of the Plan.

7. No Right to Continued Service. Nothing in this Award Certificate or the Plan
shall be interpreted or construed to confer upon the Participant any right with
respect to continuance of service by the Company, nor shall this Award
Certificate or the Plan interfere in any way with the right of the Company to
terminate the Participant’s services at any time.

8. Withholding of Taxes. If the Participant is entitled to receive Shares upon
exercise of the Option, the Participant shall make arrangements acceptable to
the Company for the payment of the withholding taxes prior to the issuance of
such Shares, in accordance with Sections 5 and 13(d) of the Plan.

9. Modification of Agreement; Severability. This Award Certificate may be
modified, amended, suspended, or terminated, and any terms or conditions may be
waived, but only by a written instrument executed by the parties hereto.
Notwithstanding the vesting provisions contained in the Plan on the Grant Date,
the Participant hereby acknowledges that the vesting of the Option shall be in
accordance with the provisions of Sections 2 and 4 herein. Should any provision
of this Award Certificate be held by a court of competent jurisdiction to be
unenforceable or invalid for any reason, the remaining provisions of this Award
Certificate shall not be affected by such holding and shall continue in full
force in accordance with their terms.

10. Miscellaneous.

(a) This Award Certificate shall inure to the benefit of and shall be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and assigns. Neither this Award Certificate nor any of the rights,
interests, or obligations hereunder shall be assigned by the Participant without
the prior written consent of the Company.

(b) The provisions of Section 13 of the Plan, to the extent applicable, are
hereby incorporated by reference and made a part hereto.

 

-5-